Citation Nr: 1452924	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-22 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to October 1976.  He served as an infantryman, and received a Combat Infantry Badge and a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that there is a paperless, electronic claims file associated with the Veteran's claim.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FACTUAL FINDINGS, LEGAL CONCLUSIONS, 
AND REASONS AND BASES 

The Veteran asserts that he first experienced tinnitus in service as a result of combat-related noise exposure as an infantryman, and that he has continued to experience it since that time.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In October 2010, a VA audiological examiner noted that the Veteran reported current tinnitus.  She found that the Veteran's tinnitus was as likely as not a symptom associated with his documented hearing loss, but stated, in a January 2011 addendum, that she could only speculate as to whether his hearing loss and tinnitus were related to his conceded in-service noise exposure.  However, when a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App.  303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony    and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.  Here, the Board finds the Veteran's reports of the in-service onset of his tinnitus and its continuation thereafter both competent and credible.

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current tinnitus was incurred in service.  Accordingly, after resolving all doubt in his favor, the Board finds that the Veteran's tinnitus was incurred in service, and concludes that service connection is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that additional development is necessary prior to appellate review of the Veteran's claim for service connection for bilateral hearing loss.  

During his Board hearing, the Veteran testified that he first experienced hearing  loss after firing mortars and hearing howitzer and machine gun fire during an all-night attack on a base where he was stationed.  He equated the hearing loss he experienced after that night to the feeling of "having your ears plugged up" when ascending a mountain.  The Veteran stated his exposure to weapons noise during service continued after that time, as he was subsequently assigned to a training unit that provided instruction on firing mortars.

As previously discussed in connection with the Veteran's tinnitus claim, a 2010 VA audiological examiner stated that, without stronger differentiating evidence, she could only speculate as to the etiology of the Veteran's hearing loss.  She explained that there was no separation examination available for review, and that the possible contribution of diet, disease, medication, aging, and work or recreational noise exposure should not be ignored when determining the cause.  However, the Veteran asserted during his hearing that the examiner did not question him regarding the specifics of his in-service noise exposure, and the examination report does not include a discussion of the extent of the Veteran's in-service noise exposure or his reported onset of symptoms.  As it is unclear whether the examiner considered those factors in finding that she could not determine the likely cause of the Veteran's current hearing loss without resorting to speculation, the Board finds that an additional VA opinion that discusses these considerations would aid in adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA audiologist to obtain an additional medical opinion on whether the Veteran's bilateral hearing loss is related to service.  If the audiologist determines a new examination is needed to respond to the question posed, one should be scheduled.  Following review of the claims file, the audiologist should provide   an opinion as to whether the Veteran's bilateral hearing loss is at least as likely as not (50 percent or greater probability) related to his active service, to include conceded noise exposure therein.  In rendering the opinion, the audiologist should address the importance, if any, of the extent of the Veteran's reported noise exposure during his combat service and his report of a permanent decrease in hearing acuity immediately after an all-night attack on his base, during which he fired mortars and was additionally exposed to howitzer and machine gun fire.

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


